Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2018 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference(s) US Patents 7524015, 7899256, 8900154 and US PgPub 20040012801 are general background reference(s) covering image analysis for quality assessment.
Foreign reference(s) EP 0599482 and CN 101639450 are general background reference(s) covering image analysis for quality assessment.
Foreign reference(s) JP 2013123582 is not discussed by the applicant for its relevance.  Its relevance only appears to be demonstrating an application of general image quality processing result but isn’t specific to the instant application.
NPL reference #1 is general background reference(s) covering image analysis for quality assessment.
NPL reference #2 is pertinent to (or related to) perimeter roughness feature(s) in claim(s) 2 and 13 and discussed in the instant application beginning at paragraph 0028.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed at ASSESSING PRINT QUALITY USING INTENSITY HISTOGRAMS AND PERIMETER LENGTHS.
Claims 1-15 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches either individually or in combination the following underlined limitations:
Claim 1: “... calculating a number of values for the digital binary mark including at least a perimeter length value and a value describing a characteristic of an intensity histogram for the digital binary mark; comparing a combined representation of the number of values for the digital binary mark against a combined representation of a number of values for a model printed mark; and adjusting operation of a printing device that generated the printed image when the combined representation for the digital binary mark is greater than a predetermined distance away from the combined representation for the model printed mark”
Independent claims 9 and 13 are similarly cited as claim 1 above.
Dependent claims 2-8, 10-12, 14 and 15 are inherently allowed.
The closest prior art, Lewis, Jr. et al., US Patent 6874420, discloses registration control processing using a specific feature image with measurements including obtaining a perimeter among other features and subsequently generating a histogram as discussed beginning at at least col. 56 line 5.  However, Lewis, Jr. does not anticipate, suggest nor render obvious the above underlined limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672